      Case 5:20-cv-01741-GW-SP Document 1 Filed 08/27/20 Page 1 of 8 Page ID #:1




 1

 2

 3   NEDA FARAH S.B.N. 269819
     FARAH LAW, P.C.
 4   8383 Wilshire Blvd, Suite 510
     Beverly Hills, CA 90211
 5   310-666-3786 / 775-261-1726
     neda@nedafarahlaw.com
 6   Attorney for Plaintiff,
     Pearl Young
 7

 8

 9
                                  UNITED STATES DISTRICT COURT
10                               CENTRAL DISTRICT OF CALIFORNIA

11
                                                       Case No.:
12   PEARL YOUNG, individually, and on behalf
     of others similarly situated,
13                                                     CLASS ACTION COMPLAINT
14
                    Plaintiff,
            vs.
15

16   CLIENT SERVICES, INC.,

17                  Defendant.

18

19
            Plaintiff, Pearl Young (“Plaintiff”), hereby alleges:
20
                                    PRELIMINARY STATEMENT
21
     1.     This is an action for damages arising from Defendant’s violations of the Fair Debt
22
     Collection Practices Act, 15 USC § 1692 (hereinafter “FDCPA”), and the Rosenthal Fair Debt
23
     Collection Practices Act, California Civil Code § 1788, et seq. (hereinafter “the Rosenthal Act” or
24
     “RFDCPA”).
25




                                                                                                 -1-
      Case 5:20-cv-01741-GW-SP Document 1 Filed 08/27/20 Page 2 of 8 Page ID #:2



                                       JURISDICTION AND VENUE
 1
     2.       This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331 and 13 U.S.C.
 2

 3   §1367.

 4   3.    Venue is proper in this district under 28 U.S.C §1391(b).

 5                                                 PARTIES

 6   4.       Plaintiff is a natural person, who at all relevant times has resided in Victorville, San
 7   Bernardino County, California. Plaintiff is both a natural person and a consumer.
 8
     5.       Client Services, Inc. (hereinafter “Defendant”) is a corporation doing business in the State
 9
     of California, with its corporate address as 3451 Harry S. Truman Blvd. St. Charles, Missouri
10
     63301. Defendant is a “debt collector” as the phrase is defined and applied under 15 U.S.C.
11
     §1692(a) of the FDCPA in that they regularly attempt to collect on debts primarily incurred for
12
     personal, family or household purposes.
13
                                          FACTUAL STATEMENT
14
     6.       Plaintiff allegedly incurred a personal debt through the use of her Capital One credit card.
15

16   7.       According to Defendant, the debt was charged off with a balance of $343.37.

17   8.       On August 17, 2020, in attempt to collect said debt, Defendant sent Plaintiff an initial

18   dunning letter with the following pieces of information:

19

20
                     Balance Due At Charge-Off:              $343.37
                     Interest Since Charge-Off:              $50.61
21
                     Other Charges Since Charge-Off:         $109.29
22                   Payments Made Since Charge-Off:         $0.00
                     Balance Due:                            $343.37
23

24   9.       The letter at issue is deceptive, misleading, and fails to portray the true amount of the debt.

25




                                                                                                      -2-
      Case 5:20-cv-01741-GW-SP Document 1 Filed 08/27/20 Page 3 of 8 Page ID #:3



     10.    The letter is clearly open to multiple interpretations as to the balance owed. On the one
 1
     hand, the letter appears to seek interest and other charges by listing specific balance amounts within
 2

 3   the debt breakdown. This would increase the debt beyond that which was allegedly owed at the

 4   time of charge off.

 5   11.    On the other hand, the letter seems to seek the same balance at the time the debt was

 6   charged off.
 7   12.    These conflicting interpretations are confusing to the least sophisticated consumer.
 8
     Notably, the fact that the balance due appears to be the same balance due at the time of charge off
 9
     does not aid the consumer’s understanding because the consumer is more likely to disregard this
10
     and believe it is a typo given the specific delineation of interest and other charges accruing.
11
     13.    The letter is also confusing because the letter does not clearly explain whether interest or
12
     other charges are in fact accruing or not. It would appear from the letter that these fees are rising
13
     given their delineation and specific accrual. However, upon information and belief, interest and
14
     fees are not rising. Therefore, the consumer is led into a false sense of urgency to pay the debt to
15

16   prevent the balance from rising.

17   14.    Alternatively, if interest and other charges are accruing, the letter is confusing because one

18   reasonable interpretation is that these fees are not accruing given that the balance remains the same.

19   15.    In the same vein, the consumer is not left with a clear understanding of what amount would
20
     satisfy the debt at any moment in the future given the rise in interest and other charges.
21
     16.    Ultimately, the letter is a center of confusion with multiple varying interpretations.
22
     17.    Therefore, the letter violates the FDCPA.
23

24

25




                                                                                                       -3-
      Case 5:20-cv-01741-GW-SP Document 1 Filed 08/27/20 Page 4 of 8 Page ID #:4



                                        COUNT I
 1              VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT,
                                   15 USC § 1692 et seq.
 2

 3   18.      Plaintiff repeats, re-alleges, and reincorporates the allegations contained in the paragraphs

 4   above and incorporates them as if set forth specifically herein.

 5   19.      Defendant’s false and deceptive representations violated 15 USC § 1692e, e(2), and e(10).

 6   20.      Defendant’s actions were knowing and willful.
 7
     21.      As a result of Defendant’s wrongful collection practices, Plaintiff has been damaged and is
 8
     entitled to relief.
 9
                                 COUNT II
10    VIOLATION OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT,
                       CALIFORNIA CIVIL CODE §§ 1788.17
11

12   22.      Plaintiff repeats, re-alleges, and reincorporates the allegations contained in the paragraphs
13
     above and incorporates them as if set forth specifically herein.
14
     23.      Defendant has engaged in harassing conduct against Plaintiff in violation of 15 USC §
15
     1692e.
16
     24.      The Rosenthal Act, California Civil Code § 1788.17, requires every debt collector
17
     (Defendant) attempting to collect a consumer debt to comply with the provisions of “Sections
18
     1692b to 1692j, inclusive, of, and shall be subject to the remedies in Section 1692k of Title 15 of
19
     the United States Code.”
20

21   25.      Accordingly, Defendant’s conduct violates the Rosenthal Act.

22   26.      Defendant’s actions were knowing and willful.

23   27.      As a result of Defendant’s wrongful collection practices, Plaintiff has been damaged and is

24   entitled to relief.
25




                                                                                                    -4-
      Case 5:20-cv-01741-GW-SP Document 1 Filed 08/27/20 Page 5 of 8 Page ID #:5



     28.    Plaintiff brings this as a class action pursuant to Fed. R. Civ. P. 23.
 1
     29.    Plaintiff seeks certification of the following class, initially defined as follows:
 2

 3          Class: All consumers with a California address that received similar collection
            letters from Defendant which list charges and interest as accruing when they
 4          are not, concerning debts used primarily for personal, household, or family
            purposes within one year prior to the filing of this complaint.
 5

 6   30.    Excluded from the Class is Defendant herein, and any person, firm, trust, corporation, or
 7
     other entity related to or affiliated with the defendant, including, without limitation, persons who
 8
     are officers, directors, employees, associates or partners of Defendant.
 9
                                                 Numerosity
10
     31.    Upon information and belief, Defendant has sent collections letters in attempt to collect a
11
     debt to hundreds if not thousands of consumers throughout California, each of which violates the
12
     FDCPA. The members of the Class, therefore, are believed to be so numerous that joinder of all
13

14
     members is impracticable.

15   32.    The letters sent by Defendant, and received by the Class, are to be evaluated by the

16   objective standard of the hypothetical “least sophisticated consumer.”

17   33.    The exact number and identities of the Class members are unknown at this time and can

18   only be ascertained through discovery. Identification of the Class members is a matter capable of
19
     ministerial determination from Defendant’s records.
20
                                   Common Questions of Law and Fact
21
     34.    There are questions of law and fact common to the class that predominates over any
22
     questions affecting only individual Class members. These common questions of law and fact
23
     include, without limitation: (i) whether Defendant violated various provisions of the FDCPA; (ii)
24
     whether the Plaintiff and the Class have been injured by the conduct of Defendant; (iii) whether
25




                                                                                                  -5-
      Case 5:20-cv-01741-GW-SP Document 1 Filed 08/27/20 Page 6 of 8 Page ID #:6



     the Plaintiff and the Class have sustained damages and are entitled to restitution as a result of
 1
     Defendants wrongdoing and, if so, what is the proper measure and appropriate statutory formula
 2

 3   to be applied in determining such damages and restitution; and (iv) whether the Plaintiff and the

 4   Class are entitled to declaratory and/or injunctive relief.

 5                                                Typicality

 6   35.    The Plaintiff's claims are typical of the claims of the class members. Plaintiff and all
 7
     members of the Plaintiff's Class defined in this complaint have claims arising out of the
 8
     Defendant’s common uniform course of conduct complained of herein. Plaintiff's claims are
 9
     typical of the claims of the Class, and Plaintiff has no interests adverse or antagonistic to the
10
     interests of other members of the Class.
11
                              Protecting the Interests of the Class Members
12
     36.    Plaintiff will fairly and adequately represent the Class members’ interests, in that the
13
     Plaintiff's counsel is experienced and, further, anticipates no impediments in the pursuit and
14

15   maintenance of the class action as sought herein.

16   37.    Neither the Plaintiff nor his counsel have any interests, which might cause them not to

17   vigorously pursue the instant class action lawsuit.

18                       Proceeding Via Class Action is Superior and Advisable
19
     38.    A class action is superior to other methods for the fair and efficient adjudication of the
20
     claims herein asserted, this being specifically envisioned by Congress as a principal means of
21
     enforcing the FDCPA, as codified by 15 U.S.C.§ 1692(k).
22
     39.    The members of the Class are generally unsophisticated individuals, whose rights will not
23
     be vindicated in the absence of a class action.
24

25




                                                                                               -6-
      Case 5:20-cv-01741-GW-SP Document 1 Filed 08/27/20 Page 7 of 8 Page ID #:7



     40.     Prosecution of separate actions by individual members of the Class would create the risk
 1
     of inconsistent or varying adjudications resulting in the establishment of inconsistent or varying
 2

 3   standards for the parties.

 4   41.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure is also

 5   appropriate in that the questions of law and fact common to members of the Plaintiff's Class

 6   predominate over any questions affecting an individual member, and a class action is superior to
 7   other available methods for the fair and efficient adjudication of the controversy.
 8
     42.     Depending on the outcome of further investigation and discovery, Plaintiff may, at the time
 9
     of class certification motion, seek to certify one or more classes only as to particular issues pursuant
10
     to Fed. R. Civ. P. 23(c)(4).
11
     43.     A class action will permit a large number of similarly situated persons to prosecute their
12
     common claims in a single forum simultaneously, efficiently, and without the duplication of effort
13
     and expense that numerous individual actions would engender. Class treatment also will permit
14
     the adjudication of relatively small claims by many Class members who could not otherwise afford
15

16   to seek legal redress for the wrongs complained of herein.

17   44.     Absent a class action, the Class members will continue to suffer losses borne from

18   Defendants breaches of Class members’ statutorily protected rights as well as monetary damages,

19   thus allowing and enabling: (a) Defendants conduct to proceed and; (b) Defendants to further enjoy
20
     the benefit of its ill-gotten gains.
21
     45.     Defendants have acted, and will act, on grounds generally applicable to the entire Class,
22
     thereby making appropriate a final injunctive relief or corresponding declaratory relief with respect
23
     to the Class as a whole.
24

25




                                                                                                      -7-
      Case 5:20-cv-01741-GW-SP Document 1 Filed 08/27/20 Page 8 of 8 Page ID #:8



            WHEREFORE, Plaintiff respectfully requests that this Court do the following:
 1

 2          A.      Certify the class described herein and appoint Plaintiff as Lead Plaintiff, and
 3
     Plaintiffs’ Counsel as Lead Counsel;
 4
            B.      Enter judgment against Client Services for statutory damages;
 5

 6          C.      Award costs and reasonable attorneys’ fees;
 7
            D.      Grant such other and further relief as may be just and proper.
 8

 9

10
                                         JURY TRIAL DEMAND
11
        46. Plaintiff demands a jury trial on all issues so triable.
12

13

14
            Dated: August 27, 2020
15
                                                    /s/ Neda Farah______
16
                                                    NEDA FARAH S.B.N. 269819
17
                                                    FARAH LAW, P.C.
                                                    8383 Wilshire Blvd, Suite 510
18
                                                    Beverly Hills, CA 90211
                                                    310-666-3786 / 775-261-1726
19
                                                    neda@nedafarahlaw.com
                                                    Attorney for Plaintiff,
20
                                                    Pearl Young
21

22

23

24

25




                                                                                             -8-
